It is to be assumed upon this appeal that Andrew Christie the younger took a life estate only in the one hundred acres of land devised to him by the will of his grandfather, and that the fee passed by descent to the heirs of the testator. The judge so ruled upon the trial; and it is undisputed, assuming this to be the true construction of the will, that the "First Presbyterian church of West Town," at the time of its conveyance to Samuel Christie, the original plaintiff, on the 24th of September, 1867, owned in fee by title derived from David Christie, one of the sons of the testator, the undivided nine-thirtieths of the one hundred acres, and was entitled to the immediate possession thereof, the life estate of Andrew Christie the younger having terminated by his death in October, 1863. But the judge submitted it to the jury to find, and the jury found that when that conveyance was made, Franklin J. Green, the original *Page 192 
defendant, was in possession of the one hundred acres, claiming title thereto in fee under a quit-claim deed from Andrew Christie the younger to Chester Loomis, dated October 30, 1835; and the court charged the jury that if they should find this fact in favor of the defendant, the plaintiff was not entitled to recover, as his deed would be void under the champerty act. This presents the only question for review. The exception of the defendant to the ruling of the judge, that Andrew Christie the younger took a life estate only under the will, is not before us. He succeeded upon another point, and the case is here only on exceptions of the plaintiff.
The statute declares every grant of lands to be absolutely void, if at the time of the delivery thereof such lands shall be in the actual possession of a person claiming under a title adverse to that of the grantor. (1 R.S., 739, § 147.)
This court, in Crary v. Goodman (22 N.Y., 170), held, that to make the possession of land adverse, so as to avoid a deed under this statute, the possession must be under claim of some specific title; and that when a party occupies land not included in his deed, but which he supposed was embraced in the description, his possession is not adverse, so as to render a grant by the true owner champertous. The deed from Andrew Christie the younger, under which the original defendant claimed title, purported to convey a fee. It expressed a consideration of $1,100. It contained words of inheritance, and assumed to grant the entire one hundred acres, the reversion and reversions, remainder and remainders habendum, to the party of the second part, his heirs and assigns forever. The grantee, it is true, took only an estate for the life of the grantor in the lands conveyed, for the grantor could convey no greater title than he possessed. (1 R.S., 739, § 143.) But the conveyance would have carried the fee if the grantor had possessed it; and a claim by the grantee of a fee thereunder was consistent with the deed, and would be a claim under a title adverse to the title of the reversioner or remainder man. During the continuation of the life estate of Andrew Christie the younger, *Page 193 
possession under the deed by his grantee, although he claimed a fee, would not be adverse to the heirs of the testator, so that the statute of limitations would commence to run against them, for the plain reason that they would have no right to an action to recover the possession during the continuance of the particular estate. The conveyance by the tenant for life of a greater estate than he possessed did not work a forfeiture, and the heirs, after the conveyance, as before, had no right to the possession during the life of the devisee of the life estate. (1 R.S., 739, § 145; Jackson v. Johnson, 5 Cow., 96; Grout v.Townsend, 2 Hill, 554; Clarke v. Hughes, 13 Barb., 147.) So by analogy, a conveyance by the heirs during the continuance of the life estate of their interest, would not be void under the champerty act, although the grantee of the life-tenant was in possession, claiming under a grant purporting to be a grant of the fee. The statute ought not to be construed so as to prevent a reversioner or remainder-man making a conveyance of his estate before he becomes entitled to the possession. But a conveyance after the termination of the particular estate, when the lands are held at the time under claim of an adverse title, is void within the letter and spirit of the statute.
It is insisted, on the part of the plaintiffs, that the defendant having taken a conveyance from the life-tenant, is precluded from claiming in hostility to those in reversion or remainder; and that, although he claims by virtue of a conveyance purporting to be a conveyance of the fee, the law regards him as holding in subordination to their title, and he will not be allowed to dispute it. The rule that a tenant and those claiming under him cannot dispute the title of the lessor or his assignees has no application. When a tenancy exists, a purchaser who enters under an absolute conveyance in fee from the tenant is considered as the tenant of the lessor, although he may not have known that the grantee held or derived his possession from the lessor. (Jackson v. Davis, 5 Cow., 123.) But this rule is not applicable to the relation existing between the grantee in fee *Page 194 
of a tenant for life and the remainder man or reversioner. This was expressly held in Jackson v. Harsen (7 Cow., 323), for the reasons there stated, which it is unnecessary to repeat.
In this case, Andrew Christie the younger took, as we assume, only a life estate in the land. It is not an unreasonable inference, from the evidence, that he supposed he took a fee. He undertook to convey a fee, and his grantee and those who succeeded to him claimed a fee, as the jury, upon sufficient evidence, have found. This claim, accompanied by possession in accordance with it, was an adverse title within the champerty act, and made the plaintiffs' deed void.
There is no ground for the contention that the conveyance, having been made by the church in pursuance of the order of the court, obtained on its application, made the transaction a judicial sale, and, therefore, not within the statute. The church, as a religious corporation, organized under the act of 1813, had only a limited capacity to convey. It could convey only under the sanction of the court, and the order obtained in this case was simply the authority for completing its voluntary undertaking to sell the lands in question.
The judgment should be affirmed.
All concur, except FOLGER and MILLER, JJ., absent.
Judgment affirmed.